DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     BARNSDALE HOLDINGS, LLC,
                            Petitioner,

                                     v.

                       WELLS FARGO BANK,N.A.,
                             Respondent.

                               No. 4D15-1310

                          [September 24, 2015]

  Petition for writ of certiorari to the Fifteenth Judicial Circuit, Palm
Beach County; Eli Breger, Senior Judge; L.T. Case No. 50-2010-
CA015088XXXXMB (AW).

   Thomas Erskine Ice of Ice Appellate, Royal Palm Beach, for petitioner.

   Erin M. Bradford of Kass Shuler, P.A., Tampa, for respondent.

PER CURIAM.

   We deny the petition for writ of certiorari. The court’s order denying a
motion to disqualify respondent’s law firm did not depart from the
essential requirements of law because the types of confidences attorney
Chen acquired during his former employment were not material to the
foreclosure action.

CIKLIN, C.J., GROSS and CONNER JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.